Citation Nr: 1724773	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for tinea cruris.

2. Entitlement to service connection for a low back disorder. 

3. Entitlement to service connection for a qualifying chronic disability, manifested by joint pain, due to service in the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972 and from September 1990 to March 1991, including service in Saudi Arabia during the Persian Gulf War.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in May 2016, at which time the Board remanded the matter for treatment records and VA medical opinions.  The Board is satisfied that there has been substantial compliance with the remand; therefore, no further development is necessary except with respect to the Veteran's joint claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for tinea pedis was also before the Board in May 2016.  The RO granted service connection for tinea pedis in a November 2016 rating decision.  As this constitutes a full grant of the issue on appeal, it is no longer before the Board.

In July 2015, the Veteran perfected his appeal for entitlement to a TDIU and requested a Board hearing by videoconference.  The RO issued a Supplemental Statement of the Case in November 2016 and the Veteran submitted a second VA Form 9 on which he indicated that he did not want an optional Board hearing.  His representative, however, indicated in a January 2017 statement that the Veteran "will present his argument before the BVA." As the Veteran has not explicitly withdrawn his request for a hearing, the Veteran should be afforded a videoconference hearing for the issue of entitlement to a TDIU.  The issue is therefore referred to the RO for appropriate action.  

The issue of service connection for a qualifying chronic disability, manifested by joint pain, due to service in the Persian Gulf War, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinea cruris did not start in his first period of active duty service and is otherwise not related to that period of service.

2. The Veteran was diagnosed with tinea cruris in August 1979, while he served in the Army Reserve, but it did not begin in, nor was it aggravated during, a period of ACDUTRA. 

3. The Veteran's tinea cruris clearly and unmistakably preexisted his second period of active duty service because it was first diagnosed in August 1979, approximately 11 years prior to his second period of active duty service.

4. While the Veteran was treated for tinea pedis throughout his second period of active duty service, he was not treated for tinea cruris, and therefore his tinea cruris was clearly and unmistakably not aggravated by his second period of active duty service. 

5. The Veteran's diagnosed back disorders did not manifest in service or within one year after service, nor was there a continuity of symptomatology.

6. The Veteran's diagnosed back disorders are not otherwise directly related to any in-service event. 


CONCLUSIONS OF LAW

1. The criteria for service connection for tinea cruris, on a direct basis or based on aggravation of a preexisting disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).

2. The criteria for service connection for a back disorder, on a presumptive or direct basis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.317) were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  The Veteran and his representative have not raised issues with the duties to notify or assist, and no new and material evidence was received after the November 2016 Supplemental Statement of the Case.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist). 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Service Connection for Tinea Cruris

The Veteran contends that he is entitled to service connection for tinea cruris.  The Veteran's service records are associated with the claims file and appear to be complete.  A December 1970 examination indicated normal results for the skin. Tinea cruris was first noted on an Army Reserve examination from August 1979.  The Veteran did not report a history of skin diseases on the report of medical history.  Subsequent service records show treatment for tinea pedis, but not tinea cruris.  Specifically, medical records from September 1990 and October 1990 all show multiple sick call visits for a foot rash.  A macular rash was documented on his March 1991 separation examination without a specific location.  Although the Veteran contends that he had a rash on his groin during the examination, the examiner specifically noted on the corresponding report of medical history that the Veteran complained of a "foot rash since Vietnam."  Neither the Veteran nor the examiner reported a groin rash. 

The Veteran has been afforded several VA examinations to assist in determining the etiology of his tinea cruris.  The May 2015 examiner noted that he was diagnosed with tinea cruris in August 1979, during the Veteran's Army Reserve period.  He opined that it is less likely than not that the Veteran's tinea cruris was aggravated during his first period of active duty because it was diagnosed seven years later.  He stated that he could not opine on whether the tinea cruris was aggravated during the second period of active duty service based on the lack of quantifiable measurements of descriptions of the skin descriptions.  The examiner did not address causation and, in May 2016, the Board remanded for an addendum medical opinion. 

The Veteran was afforded a second VA examination in June 2016.  The examiner concluded that the Veteran has had tinea cruris intermittently, and it is a condition that frequently reoccurs.  He opined that it is less likely than not that the current infection is due to active service because there is no evidence that his tinea cruris began in active duty.  

The Board finds that the Veteran's tinea cruris did not begin in his first period of active duty service nor is it related to his service.  There was no in-service treatment for tinea cruris from December 1970 to 1972 and the competent medical evidence weighs against a finding that the tinea cruris is related to the first period of service.  While the Veteran has related it to his first period of service, he is not competent to provide an etiology in light of the delayed manifestation.  Moreover, the Veteran indicated that he did not have a history of skin diseases on his August 1979 report of medical history, implying that this was the first manifestation of his tinea cruris and that he did not relate it to previous service.  

The Board notes that the Veteran was diagnosed with tinea cruris during an August 1979 Army Reserve medical examination.  For a claimant to obtain service connection for a disability related to a period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1(d), 3.6(a, c, d).  Because tinea cruris is a disease, the Veteran can only obtain service connection if it was incurred in or aggravated during a period of ACDUTRA.  The Veteran's Army Reserve personnel records show that he acquired 15 active duty points from December 30, 1978 to December 29, 1979, but the medical and personnel records do not show that the tinea cruris was diagnosed or treated during a specific period of ACDUTRA.  Importantly, the Veteran has not specifically contended his tinea cruris manifested in or was aggravated during a period of ACDUTRA.   The Board thus finds that service connection is not warranted on this basis. 

Because the Veteran's tinea cruris was diagnosed in August 1979 and was not incurred in or aggravated by a period of ACDUTRA, the Board finds that the Veteran's tinea cruris clearly and unmistakably began prior to his second period of service and that it clearly and unmistakably was not aggravated in service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  After the Veteran's tinea cruris diagnosis in August 1979, he was treated numerous times for tinea pedis, but not tinea cruris.  Based on the completeness of the records and the Veteran's treatment for tinea pedis, the Board finds that it is reasonable to assume that there would be similar records documenting treatment for tinea cruris if it arose during his second period of service.  Accordingly, the Board finds that the Veteran is not entitled to service connection for his tinea cruris.     

Service Connection for a Back Disorder

The Veteran contends that he experienced, and was treated for, back pain during his second period of active duty service.  He contends that he was diagnosed with arthritis and a slipped disc during active duty but those records were misplaced.  He related these disorders to the heavy packs he carried and an in-service explosion, for which he was allegedly treated by sick call.  The Veteran has current diagnoses of mild sclerosis of the sacroiliac joints and degenerative changes of the back.  

To the extent that the Veteran is claiming service connection for arthritis of the back, the Board finds that service connection is not warranted on a presumptive basis.  The evidence does not show that the Veteran's arthritis began in service or within one year after service, or that there was a continuity of symptomatology.  Service treatment records from the Veteran's second period of active duty are associated with the claims file, and there is no indication that records are missing.  For example, they show several medical visits for tinea pedis in September and October 1990 and treatment for hearing issues and possible anemia in March 1991.  They do not show treatment for or complaints of back pain or an explosion.  At separation, the Veteran's spine evaluation was normal and the only issues noted on the report of medical history were chest pain, tinea pedis, and sleep issues.  There was no report of a back injury, back pain, or in-service explosion. The Board thus finds that Veteran's statements relating his back disorders to service are contradicted by the contemporaneous medical evidence and found the service treatment records probative for its decision.  

Following service, the Veteran presented to VA in April 1994 with complaints of intermittent neck pain.  He did not complain of low back pain, a low back injury, or an in-service explosion.  He also underwent a medical evaluation in May 1995.  The spine examination was normal and the examiner only noted a history of hearing loss, fatigue, and knee pain.  He was also treated for chest pain and underwent stress tests.  There were no complaints of or treatment for back pain.  Accordingly, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis. 

The Board further finds that the Veteran is not entitled to direct service connection for any of his current back diagnoses.  In making this determination, the Board heavily relied on the post-service medical records and June 2016 VA medical opinion.  VA medical records show that the VA began treating the Veteran for back pain in 2003.  A July 2003 MRI showed anatomic alignment of the lumbar spine, no spondylolisthesis, and vertebral bodies that were preserved in height.  He was diagnosed with incidental S1 hemangioma, mild L5-Si bilateral neural foraminal narrowing, and mild multilevel facet joint disease.   

The Veteran underwent an orthopedic examination for his Social Security Administration disability application in April 2010.  He complained of back pain and his range of motion was abnormal.  The examiner concluded that "symptoms of pain in his lower back is somewhat credible in that he does have minimal spurring in his lower spine" and "he is also obese."

The Veteran was afforded a general medical examination in December 2012.  The examiner conducted a physical examination and reported that the Veteran had normal strength, reflexes, and gait.  She noted that the Veteran had mild sclerosis of the sacroiliac joints but she also indicated on the examination report that he did not have any musculoskeletal disorder diagnoses.  Similarly, a May 2015 VA back examination was negative for a back disorder.  Range of motion, muscle strength, and reflexes tests were normal as were the back x-rays conducted the same day.   In May 2016, the Board found that these conclusions conflicted with the examiner's diagnosis of mild sclerosis of the sacroiliac joints and VA medical records from January 2015 that indicated degenerative changes of the back.  

The Board remanded for an addendum medical opinion that provided an etiology based on an accurate medical history, which was obtained in June 2016.  The examiner opined that the Veteran's back condition was less likely than not caused in or by service based on a review of the Veteran's service records, which did not show treatment for these conditions in service.  Additionally, the Veteran's records did not show a back injury due to an in-service explosion, nor was there enough evidence to determine "the force exerted on the veteran by the explosion" and "the distance that the veteran was from the explosion." 

In consideration of the medical and lay evidence, the Board finds that the Veteran's current back conditions are not related to service, including an in-service explosion.  The service treatment records, which appear to be complete, show complaints of tinea pedis, chest pains, and hearing issues, but do not show complaints of a back injury or back pain.  The fact that he took the time to complete the medical history report yet did not report any back pain weighs heavily against his claim, as it is reasonable to expect he would have reported such along with his other medical issues if he indeed had back pain at that time.  The Veteran's spine evaluation was normal at separation from service.  Importantly, the Veteran's back disorders did not manifest until more than ten years after separation and the competent medical evidence does not otherwise relate them to service.  Accordingly, the Board finds that service connection must be denied. 


ORDER

Entitlement to service connection for tinea cruris is denied.

Entitlement to service connection for a low back disorder is denied. 


REMAND

The Veteran contends that he had symptoms of joint pain during his second period of active duty service and that his service records documenting treatment for that pain were misplaced.  He testified that he currently experiences pain "pretty much on the left side" from his hip to his ankle, and he has consistently experienced this pain since service.  

The Board previously remanded for an adequate VA medical opinion regarding the Veteran's joint claim.  In June 2016, the VA examiner opined that the Veteran's gout and knee arthritis are specific diagnoses with known etiologies.  The examiner also diagnosed the Veteran with trochanteric pain syndrome and opined that it "is less likely than not incurred in or caused by Gulf War Syndrome or incurred during or caused by in-service injury, event, or illness."  The examiner's rationale relied on the lack of treatment for a chronic hip condition in service and lack of complaints at separation from service.  The examiner did not, however, address whether the Veteran's trochanteric pain was a disease with a clear and specific etiology and diagnosis, a chronic multi-symptom illness with an unknown or partial etiology, or an undiagnosed illness.  


Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the June 2016 examiner, or another appropriate medical provider if he is unavailable, for an addendum medical opinion.  After a complete review of the claims file, including this remand, the examiner should discuss whether the Veteran's trochanteric pain syndrome is a disease with a clear and specific etiology and diagnosis, a chronic multi-symptom illness with an unknown or partial etiology, or an undiagnosed illness.  

2. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


